ATTORNEY GRIEVANCE COMMIS SION * IN THE
OF MARYLAND *
* COURT OF APPEALS
=l<
* OF MARYLAND
>k
Petitioner * Misc. Docket AG
>l¢
vs. * No. _1__1 6
>l<
KEVIN ANTHONY RlNG * September Term, 2013
*
=k
>|<
Respondent *
ORDER

This matter came before the Court on the Joint Petition of the Attomey Grievance
Commissi0n of Maryland and Respondent, Kevin Anthony Ring, Esquire, to disbar the
Respondent from the practice of law.

The Court having considered this Petition, it is this L$glday of May
2014.

ORDERED, that Respondent, Kevin Anthony Ring, be and he is hereby disbarred from
the practice of law in the State of Maryland.

ORDERED, that the Clerk of this Court shall remove the name of Kevin Anthony Ring,
from the register of attorneys in the Court and certify that fact to the Client Protection Fund of
the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Ruie 16-772(<1).

/s/ Glenn T. Harrel1, Jr.
Senior Judge